DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s submission filed on October 22, 2020. Claims 1-4, 7-12, 14 and 18-20 have been amended, and claims 5-6 and 15-17 have been cancelled.
Currently claims 1-4, 7-14 and 18-20 are pending, and Claims 1, 7 and 20 are independent.  

Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
The 35 U.S.C. § 112(f) claim interpretation to claim 6 and 112(b) rejection to claims 1-20 as set forth in the previous Office Action are withdrawn in response to Applicant’s amendments.
Applicant’s amendments to claims 1-4, 7-12, 14 and 18-20 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-4, 7-14 and 18-20 is maintained


Response to Arguments
Applicant’s amendments filed on October 22, 2020 have been fully considered but are not persuasive.
In the Remarks on page 9, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that the rejection should be withdrawal in response to the independent claims amended to recite “automatically removing, using the thread management engine, the first thread from a user interface for the second human agent.”
In response to Applicant’s argument, the Examiner respectfully disagrees. Using threading in a parallel processing system is considered as a technology in computer sciences and computer architecture. However, the instant application for managing agents and threads between human agents is directed to an abstract idea of managing interactions between people, which falls within the certain methods of organizing human activity grouping, and the combination of elements do not integrate the abstract idea into a practical application because nothing in the claims reflects an improvement to the functioning of a computer itself, or another technology or technical field. For example, removing the first thread from a list of the second human agent who does not working on the first thread, and giving it to an available agent would shorten the customer’s waiting time may improve the customer satisfaction, but not the functioning of a computer itself, or another technology or technical field.


In the Remarks on page 10, Applicant’s argument regarding the 35 U.S.C. § 103 rejection that the references do not teach or suggest the limitations of “determining a percentage of the human agent productivity goal reached by the human agent, wherein determining the human agent productivity goal comprising determining a number of total credits awarded to the human agent, the total credits comprising the first credit and the second credit, the duration of time in which the human agent is associated with a state and the number of tasks worked on by the human agent” as recited in amended claim 1. Applicant’s argument is persuasive, and therefore, the 35 U.S.C. § 103 rejection to claims 1-4, 7-14 and 18-20 is withdrawn.   


Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):  
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 7 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The added subject matter which is not in the original specification is as follows:
Claims 1, 7 and 12 recite “determining a number of total credits to the human agent”. The newly added limitation appears to constitute new matter. Applicant did not point out, nor was Examiner able to find, any support for these newly added limitations in the specification as originally filed. Applicant is required to cancel the new matter throughout the application in the reply to this Office Action.


Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1 recites a system comprising “a/the state management engine is configured to”, “a/the thread management is configured to”, which are directed the means (or step) plus function limitation that invokes 35 U.S.C. § 112, (f), or pre-AIA  35 U.S.C. 112, sixth paragraph, see MPEP 2181 (I)(A).
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Here, even though “means for” has not been explicitly recited, claim limitations “the state management engine configured to maintain the human agent only in one of the triage state”; and “the thread management engine configured to not allow the human agent access to a second thread until after the human agent has stopped work on the first thread” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder with functional language “the state management engine configured to” and “the 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


The following is a quotation of 35 U.S.C. 112(b):
 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 1, 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claim 1, as discussed above, the claims include language that invoke 35 U.S.C. § 112 (f), or sixth paragraph.  However, the written description fails to (1) disclose the corresponding structure, material, or acts for the claimed function and/or (2) clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. Here, claim a recites the following limitations: 1) “the state management engine configured to” is directed to a specialized function for maintaining the human agent only in one of the triage state or the queue state at one time, and thus the function is indefinite; and 2) “the thread management engine configured to” is directed to a specialized function for not allow human agent access to a second thread until after the human agent has stopped work on the first thread, and thus the function is indefinite.
For each of the indefinite function as described above, Applicant is required to:
 (a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claims 1, 7 and 20, the claims recite “the human agent” are insufficient antecedent basis for the limitations in the claims. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-14 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
One factor to consider when determining if a claim recites a §101 patent eligible process is whether the claimed process (1) is tied to a particular machine (or apparatus) or; (2) transforms a particular article to a different state or thing. See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008) (en banc) aff’d, Bilski v. Kappos, 561 U.S. ___, 130 S.Ct. 3218, 95 USPQ2d 1001 (U.S. 2010).  The Examiner will call this test the Machine-or-Transformation Test (“M-T Test”).
To meet prong (1) of the M-T Test, the method step should positively recite the particular machine to which it is tied.  This may be accomplished by having the claim positively recite the machine that accomplishes the method steps.  Alternatively, or to meet prong (2), the method step should positively recite the material that is being changed to a different state or positively recite the subject matter that is being transformed.  For example, a method claim that would probably not qualify as a statutory process because it is an abstract idea would be a claim that recites purely mental steps.
In this case, claims 1-4 are directed to a system comprising one or more computers and one or more storage devices, which falls within the statutory category of a machine. Claims 7-14 and 18-20 recite “a computer-implemented method” without obvious tie to a particular machine. In order for a method to be considered as a “process” under § 101, the claimed process must either: (1) be tied to machine or (2) transform underlying subject matter (such as an article or materials). Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972).  If neither of these requirements is met by 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking claims 1-4 as representative. The Background of the Specification describes that “This specification relates to computer-implemented system and methods for managing agents that perform work for a virtual personal assistant system.” Spec. ¶ 2. The claimed invention is intended to manage human agents that perform work for online personal assistant. Here, claim 1 recites limitations of “receiving a user request; associating a first human agent with a triage state and a second human agent with a queue state; providing a first thread associated with the user request to the first human agent; receiving from the first human agent at least one task to be performed to response to the user queue, the at least one task forming part of the first thread; providing the first thread to the second human agent; removing the first thread from the second human agent when the second human agent does not act on the first thread according to a specified criteria, maintain the human agent only in one of the triage state or the queue state at one time and not allow the human agent access to a second thread until after the human agent has stooped work on the first thread”.  The limitations, as drafted, are directed to certain methods of organizing human activity including fundamental economic practices, managing commercial interactions, and managing interactions between people (human agents). For example, the steps of “receiving a user request, associating a first human with a triage state and a second human agent with a queue state, providing a first thread associate with the request to the first human See Accenture Global Services v. Guidewire Software, Inc., 728 F.3d 1336, 1338-39, 108 USPQ2d 1173, 1175-76 (Fed. Cir. 2013). Thus, the claim recites an abstract idea, which falls within the certain methods of organizing human activity. 
Claim 1 further recites the limitations of “receiving a first indication from the first human agent associated with the triage state of a first task to be performed to respond to the user request; awarding the first human agent associated with the triage state a first credit in response to the first indication; receiving a second indication from the second human agent…; awarding the second human agent associated with the queue state a second credit, different from the first credit, in response to the second indication that the second human agent has worked on the second task forming part of the thread; determining a human agent productivity goal; determining, for the human agent, a percentage of the human agent productivity goal reached by the human agent, determining a number of total credits awarded to the human agent…”. These limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other reciting “one or more computers” executing the instructions stored in “one or more storage devices”, nothing in the claim element precludes the steps from practically being performed in the mind (including observation, evaluation, judgment, opinion). For example, but for the “computers” and “storage devices” language, the claim encompasses a user simply looking the indication of the first human agent and the second human agent, and awarding the first human agent with a first credit in response to the first indication, awarding the second human agent a second credit in response to the second indication, determining a human agent productivity goal, and calculating a percentage of the human agent productivity goal reached by the human agent by determining a number of total credits awarded to the human agent in his/her mind, or using a pen and paper. The mere nominal recitation of generic computer See 2019 Revised Guidance, 84 Fed. Reg. at 52.
Claims 2-4 recite limitations of “moving the first human agent from a first state to a second offline state in response to inactivity by the first human agent for a specified period of time; associating each of a plurality of agent with one of a plurality of states…; receiving a work request from human agent in the queue state; determining if there is a thread to be provided to the human agent in response to the work request; and moving the human agent from the queue state to an on-deck state if there is no thread to provide to the human agent” are similar concepts as discussed in claim 1 above, which are also fall within the certain methods of organizing human activity grouping. No additional elements in claims 2-4 can take the claims out of the certain methods of organizing human activity grouping. See Accenture Global Services v. Guidewire Software, Inc., 728 F.3d 1336, 1338-39, 108 USPQ2d 1173, 1175-76 (Fed. Cir. 2013). 
For the reasons discussed above, the claims recite one or more abstract idea. Accordingly, the analysis proceed to Prong Two.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 1 recites the additional elements of “one or more computers and one or more storage devices” for storing and executing instructions to perform the operations, a plurality “engines/systems (software modules)” and the term “automatically”. These additional elements are disclosed in the Specification at a high level of generality, i.e., generic computer components in a generic computing environment. For example, “Computers suitable for execution of a computer program can be based on general or special purpose microprocessors or both, or any other kind of central processing unit. Generally, a central processing unit will receiving instructions and data from a read-only memory or a random access memory or both…Moreover, a computer can be, for example, a mobile telephone, a personal digital assistant (PDA), a mobile audio or video player, a game console, a GPS receiver, or a portable storage device.” Spec. ¶ 80. These additional elements of “one or more computer”, “one or more storage devices”, a plurality of “engines”, and the term “automatically” are elements that do no more than generally link the use of a judicial exception to a particular technological See 2019 Revised Guidance, 84 Fed. Reg. at 55. The focus of the invention is not on an improvement in computers as tools, but an abstract idea that uses computers as tools to perform the claimed method. Thus, the claims as a whole, the additional elements do not improve a computer or other technology. They do not implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim. They do not transform or reduce a particular article to a different state or thing. They do not apply the abstract idea in a meaningful way beyond merely linking it to a particular technological environment. See Revised Guidance, 84 Fed. Reg. at 55 and MPEP sections cited therein. Therefore, the claims do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis proceed to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
The claims recite the additional elements of “one or more computers and one or more storage devices” for storing and executing instructions to perform the operations, a plurality “engines/systems (software modules)” and the term “automatically”. These additional elements are disclosed in the Specification at a high level of generality, i.e., generic computer components in a generic computing environment. For example, “Computers suitable for execution of a computer program can be based on general or special purpose microprocessors or both, or any other kind of central processing unit. Generally, a central processing unit will receiving instructions and data from a read-only memory or a random access memory or both…Moreover, a computer can be, for example, a mobile telephone, a personal digital assistant (PDA), a mobile audio or video player, a game console, a GPS receiver, or a portable storage device.” Spec. ¶ 80. These additional elements of “one or more computer”, “one or more storage devices”, a plurality of “engines”, and the term “automatically” are elements that do no more than generally link the use of a judicial exception to a particular technological environment or field of use. See 2019 Revised Guidance, 84 Fed. Reg. at 55. At best, the recited computers may perform the steps of receiving a user request [over a network]. However, generic computer for performing generic See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Strong and retrieving information in memory, Versata Dev. Group, Inc., v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir.)). Simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more to an abstract idea (MPEP 2106.05(f) & (h)). Considering the steps individually and in combination, the claims lack additional elements to ensure that the claims amount to “significantly more” than the abstract idea. Specifically, the recited steps, understood in light of the Specification, do not appear to require anything other than conventional computers and components. 
For the foregoing reasons, claims 1-4 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other claims—method claims 7-14 and 18-20 parallel claims 1-4—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624